DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumback et al. (Baumback), WO2019178372A1.

As to independent clam 1, Baumback discloses a cooking support device, comprising: 
a memory configured to store recipe information (paragraph [0025]: system 100 is a computer comprising a memory for storing information such as a digital copy); and 
processing circuitry configured to subject the recipe information stored in the memory to natural language processing (paragraph [0025]: the system 100 may utilize one or more natural language processing techniques to analyze a recipe), 
extract words related to cooking operations therefrom (paragraph [0065]: the natural language processing engine may parse the digital recipe for keywords), 
classify the words into predetermined categories representing cooking concepts (paragraphs [0065]-[0067]: parse digital recipe to identify keywords that describe either a cooking technique, ingredients, temperatures, words that follow and/or precede keywords such as “after”, “when”, “until”, cooking stages, cooking time, etc.)
(paragraph [0071]: reformatting the digital recipe into digital file that includes machine instruction sets for cooking stages (order of the cooking process), and 
generate a summary of the recipe information (paragraph [0071]: presenting it cooking devices).

As to dependent claim 2, Baumback discloses wherein the processing circuitry is further configured to classify the words by being further configured to 
identify, among the words extracted, only words that appear in a range from start of cooking and before first heating processing and that belong to a preparation category in a predetermined classification dictionary (paragraphs [0059]-[0060], [0065]), 
identify, among the words extracted, only words that appear in a range from the first heating processing to last heating processing and that belong to a main cooking category in the classification dictionary (paragraphs [0059]-[0060], [0065]), and 
identify, among the words extracted, only words that appear in a range after the last heating processing and that belong to a finish category in the classification dictionary (paragraphs [0059]-[0060], [0065]).

As to dependent claim 3, Baumback discloses wherein, in extraction of the words related to cooking operations, the processing circuitry is further configured to 
paragraphs [0059]-[0063]). 

As to dependent claim 4, Baumback discloses wherein, in extraction of the words related to cooking operations, the processing circuitry is further configured to perform at least one of: 
processing of limiting the number of extracted words corresponding to ingredients to a predetermined number, and processing of avoiding extraction of words corresponding to seasonings (paragraphs [0063], [0066]). 

As to dependent claim 5, Baumback discloses wherein the processing circuitry is further configured to generate the summary by being further configured to perform at least one of: 
processing of unifying expressions by connecting words corresponding to cooking verbs to words corresponding to ingredients, and processing of unifying variations in expression of the cooking verbs based on a predetermined dictionary maintained (paragraphs [0059], [0066]-[0067]).

As to dependent claim 6, Baumback discloses wherein the processing circuitry is further configured to provide the summary to a reading device and output the summary as speech data (Figure 9 and paragraph [0058]). 

As to dependent claim 7, Baumback discloses wherein the processing circuitry is further configured to receive a summary reading instruction from a user through an interface, provide, to the reading device, a part of the summary corresponding to a category designated in the summary reading instruction, and output the part as speech data (paragraphs [0058], [0064]).

As to dependent claim 8, Baumback discloses wherein the processing circuitry is further configured to provide screen output of the summary on a display device (Figure 9 and claim 17). 

As to dependent claim 9, Baumback discloses wherein the processing circuitry is further configured to provide, along with the screen output of the summary on the display device, notification speech data about the screen output to a reading device and output the notification speech data as speech (paragraph [0081]).

Claims 10-18 are method claims that contain similar limitations of claims 1-9, respectively.  Therefore, claims 10-18 are rejected under the same rationale.

Claim 19 is medium claim that contains similar limitations of claim 1.  Therefore, claim 19 is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177